Citation Nr: 1419495	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  07-27 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial disability rating for lumbosacral spine degenerative disc disease (DDD), with spondylolysis and reports of occasional radiation to the lower extremities, evaluated as 10 percent disabling from July 14, 2006 to January 28, 2009; as 20 percent disabling from January 29, 2009 to September 26, 2012; and as 40 percent disabling from September 27, 2012.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to July 1986 and from January 2005 to July 2006, including service in Iraq. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, which granted service connection for lumbosacral strain and assigned a 10 percent disability evaluation, effective July 14, 2006. 

Subsequently, in an April 2009 rating decision, the RO increased the Veteran's disability rating for his service-connected DDD of the lumbosacral spine to 20 percent, effective January 29, 2009.  However, as this increased evaluation did not constitute a full grant of the benefits sought on appeal, his claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The Veteran testified during a videoconference hearing before the undersigned in September 2009.  A transcript of that hearing is of record.

In February 2010, and again in September 2012, the Board remanded the Veteran's claim on appeal to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development. 

In a March 2013 rating decision, the AMC granted a 40 percent rating for the Veteran's service-connected low back disability, effective from September 27, 2012.  At that time, the AMC also granted service connection for radiculopathy of the right lower extremity and assigned an initial 20 percent rating, also effective from September 27, 2012.

In August 2013, the Board again remanded the claim to the RO via the AMC for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately a review of the evidence in this case reveals that not all the directives in the Board's August 2013 remand were accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).

In its August 2013 remand, the Board instructed that the Veteran should undergo VA orthopedic and neurologic examinations in which the examiner(s) reported whether the low back disability was manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain; and that if these factors were present, the examiner should report the additional range-of-motion loss due to those factors.

These findings are required by VA regulations as interpreted by the United States Court of Appeals for Veterans Claims.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

The Veteran was afforded a VA orthopedic examination in October 2013 that was performed by an orthopedic surgeon.  The examiner indicated that, as to functional loss and additional limited motion, the Veteran's range of motion with three repetitions revealed that forward flexion, alone, showed a decrease on repetition.  The examiner stated that on repetition, the Veteran's functional ability to do forward flexion was limited when he did it repeatedly.  The examiner did not specifically report the additional range of motion loss or identify the factor(s) that caused the loss of motion.  While the examiner described the nature of the Veteran's reported flare-ups, he did not address whether there was likely to be additional range of motion loss due to pain on use, weakened movement, excess fatigability, or incoordination.  Stegall.

Consistent with the Board's August 2013 remand, the AOJ verified the Veteran's correct mailing address, requested medical and/or employer records that may reflect prescribed bed rest for his low back disability, and provided authorization forms to assist him in obtaining ongoing records of evaluation and treatment for his low back disability from private and any VA treatment sources.  Neither records of prescribed bed rest nor additional treatment records were identified by the Veteran or received from him.

The Veteran works as a fire fighter and deputy fire chief, and his reported duties include pulling a hose to fight fires.  He reported using 36 sick days in 2010 and, as of January 2011, he anticipated using 27 sick days due to his back problems until March 11, 2011, that was the earliest date he could get an appointment with pain management.  He also reported having a three-month flare-up of low back symptoms in 2011.  On examination in October 2013, he reported missing four to six weeks per year of actual work due to flare-ups of low back pain.  

On remand, the Veteran should be provided with another opportunity to submit documentation from his treating physicians and/or his employer regarding prescribed bed rest and sick leave used for his low back disability, including any short-term disability benefits used in 2011, in addition to ongoing records of evaluation and treatment.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any medical records that reflect prescribed bed rest for his low back disorder, to include medical letters or statements to his employer, and employment records reflecting his time off from work for bed rest due to his service-connected low back disorder including records of short-term disability used.  Efforts should be made to obtain all records identified by him.  If any records are unavailable, the Veteran should so notified in writing.

2. Refer the claims file to the orthopedic surgeon who conducted the October 2013 VA orthopedic examination.  Ask the examiner to review the record and address the following:

a. Was there any additional range of motion lost due to pain on use, including during flare ups?  If so, estimate the additional limitation in degrees.

b. Was there any additional range of motion lost due to weakened movement?  If so, estimate the additional limitation in degrees.

c. Was there any additional range of motion lost due to excess fatigability?  If so, estimate the additional limitation in degrees.

d. Was there any additional range of motion lost due to incoordination?  If so, estimate the additional limitation in degrees.

If this information cannot be provided without resort to speculation, the examiner should provide reasons why this is so, and whether the inability to provide the needed opinion is due to absent evidence or is instead due to the limits of medical knowledge. 

The examiner is advised that all of the information sought in these instructions is required to evaluate the Veteran's appeal in accordance with VA regulations as interpreted by the Courts.

The claims folder, and any relevant records in Virtual VA, should be made available for the examiner to review in conjunction with answering these questions. 

If deemed necessary, or if the October 2013 VA orthopedic surgeon/examiner is unavailable or unable to answer the questions posed in this remand, the Veteran should be scheduled for a VA examination and the above questions should be answered. 

Any new examiner should review the claims folder, including relevant records in Virtual VA, and report whether there are additional ranges of motion lost due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  If the examiner is unable to answer these questions, reasons for this inability should be provided. 

3. The AOJ should review any examination or examination addendums to insure that all of the information sought in the remand instructions has been provided.

4. If the benefits sought on appeal are not granted in full, a supplemental statement of the case should be issued and the appeal should be returned to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



